DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 1/15/2021.
Claims 1-20 are pending. Claims 1 and 8 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 1, are objected to because of the following informalities: 
Claim 1, line 4, recites acronym “IP”; claim 5, line 2, recites acronym “DSCP”; claim 10, line 2, recites acronym “DHCP” and claim 20, line 2, recites acronym “BNG”. This is the first time these acronyms are mentioned. Therefore, it is suggested to spell the acronyms out in full term followed by the acronym in parentheses.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh (US 2011/0310863) in view of Swaminathan et al (US 2013/0223230).
Regarding claims 1 and 8, Shieh discloses a method and a related Network Address Translation (“NAT”) (fig. 1 & par 6; e.g. NAT in soft AP of cell phone 11) enabled gateway for connecting devices (fig. 1 & par 24; e.g. devices 31-33) on a Local Area Network (“LAN”) to the Internet via a server (fig. 1 & par 13; e.g. base station 12), comprising:
an Internet address (par 17; in one embodiment, network address of cell phone 11) for enabling the gateway (fig. 1; e.g. cell phone 11) to be addressed by the server (par 13; e.g. base station) and the LAN (fig. 3 & par 29; e.g. LAN created by soft AP);
a plurality of ports (par 16; in the embodiment, port numbers being assigned) on the gateway for enabling the gateway to receive and transmit data to and from the server and the LAN (par 16-17; e.g. When the service provider of telephone 31 subsequently wishes to reach VoIP phone 31, it sends a packet with the network address of cell phone 11 and the port number found in the packet that it received from cell phone 11);
a processor (par 6; inherently on the cell phone 11) for dividing the ports on the gateway into a number of ranges N (par 27; for example, the assigning port numbers is based on QoS classes), wherein N is a minimum of two (par 27; it is understood the dividing is based on QoS classes, e.g. default QoS class, Background QoS, Best Effect QoS, Voice or Video), such that there is at least a first range of port numbers (par 25, par 27; in the example, a first range of port numbers are port numbers that correspond to 0 in modulo 8 representation of the port number) and a second range of port numbers (par 25, par 27; in the example, a first range of port numbers are port numbers that correspond to 1 in modulo 8 representation of the port number); assigning classified traffic identified as suitable for a higher level of QoS to the first range of port numbers (par 27; it is understood, the first range of ports may include traffic of application that maps to Voice QoS class); assigning classified traffic identified as suitable for a lower level of QoS to the second range of port numbers (par 27; it is understood, the second range of ports may include traffic of application that maps to Background QoS class); and providing devices on the LAN with a level of QOS depending upon the port numbers to which they are assigned (par 22-27; e.g. providing devices 31-33 with the level of QoS based on the port numbers added to the corresponding packets to distinguish data flows).
Shieh does not explicitly associate Soft AP of cell phone with a gateway, however, it is obvious in view of Swaminathan and Swaminathan discloses:
In par 48, e.g. softAP 310 may be configured to establish and manage connections to the WWAN in a manner that allows for differentiating the traffic from the different subscriber groups. For example, the packet data network gateway (PGW)/high rate packet data (HRPD) serving gateway (HSGW) may differentiate the traffic from the different subscriptions. Thus, it is understood, the softAP 310 may differentiate the traffic as a gateway. 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Swaminathan with the electronic system of Shieh. One is motivated as such to mark packets with different differentiated service code point for each subscriber group (Swaminathan, par 68).

Regarding claim 9, Shieh discloses: 
wherein the processor divides the ports on the gateway into the number of ranges N, wherein N is substantially greater than two, and the number of ranges N of port numbers provide additional levels of QoS (par 27; it is understood the dividing is based on QoS classes, e.g. default QoS class, Background QoS, Best Effect QoS, Voice or Video; also par 8 the port number is up to 65535, thus the dividing can be much more than two).

Regarding claim 11, Shieh discloses:
where the Internet address is a Wide Area Network (“WAN”) IP address (par 5; e.g. the Internet).

Regarding claim 12, Shieh discloses:
further includes a cable modem IP address (par 5; e.g. modem connected through a coax cable).

Regarding claims 2 and 15, Shieh discloses:
wherein the ports on the gateway are divided into the number of ranges N, wherein N is substantially greater than two, and the number of ranges N of port numbers provide additional levels of QoS (par 27; it is understood the dividing is based on QoS classes, e.g. default QoS class, Background QoS, Best Effect QoS, Voice or Video; also par 8 the port number is up to 65535, thus the dividing can be much more than two).

Regarding claims 3, 4 and 16, Shieh discloses:
wherein the higher level of QoS is a function of low-latency or greater bandwidth (par 27; it is understood the dividing is based on QoS classes, e.g. default QoS class, Background QoS, Best Effect QoS, Voice or Video; wherein Video has greater bandwidth than Voice, and Voice has lower-latency than best effort).

Regarding claims 5 and 17, Swaminathan discloses:
wherein the assignment of traffic to ports includes specific Differentiated Services Code Point (“DSCP”) markings found in packets received at the NAT enabled gateway (par 68; establishing the WWAN connections generally includes marking Internet protocol (IP) packets with a different differentiated services code point (DSCP) marking for each subscriber group).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Swaminathan with the electronic system of Shieh. One is motivated as such to mark packets with different differentiated service code point for each subscriber group (Swaminathan, par 68).

Regarding claims 6 and 18, Shieh discloses:
wherein the ports are Transmission Control Protocol (“TCP”) ports (par 4; e.g. TCP protocols).

Regarding claims 7 and 19, Shieh discloses:
wherein the ports are User Datagram Protocol (“UDP”) ports (par 4; e.g. UDP protocols).

Claims 10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh (US 2011/0310863) in view of Swaminathan et al (US 2013/0223230), and in view of Poirer et al (US 2013/0173797).
Regarding claim 10, the combination discloses the subject matter of claim 8, without explicitly disclose:
further includes a DHCP server.
However, Poirer discloses:
In par 48, e.g. network device 420 may include DHCP services.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Poirer with the electronic system of Shieh and Swaminathan. One is motivated as such to provide address dynamically (Poirer, par 68).

Regarding claim 13, the combination discloses the subject matter of claim 8, without explicitly disclose:
which is connected to the Internet via a Cable Modem Termination System (“CMTS’).
However, Poirer discloses:
In par 42, e.g. access device 412 may include functionality performed by cable modem.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Poirer with the electronic system of Shieh and Swaminathan. One is motivated as such to provide broadband service (Poirer, par 42).

Regarding claim 14, the combination discloses the subject matter of claim 8, without explicitly disclose:
which is connected to the Internet via a Commercial Grade Network Address Translation (“CGNAT”) System.
However, Poirer discloses:
In par 48, e.g. NAT service may include carrier grade NAT (CGNAT).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Poirer with the electronic system of Shieh and Swaminathan. One is motivated as such to centrally assign address space (Poirer, par 48).

Regarding claim 20, the combination discloses the subject matter of claim 8, without explicitly disclose:
wherein the gateway is a BNG.
However, Poirer discloses:
In par 51, e.g. the virtual router instances may also act as broad band network gateway (BNG).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Poirer with the electronic system of Shieh and Swaminathan. One is motivated as such to provide broadband service (Poirer, par 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pasupathy et al (US 2020/0382387, e.g. fig. 2) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619